1

2

3

4

5

6
                                              IN THE UNITED STATES BANKRUPTCY COURT
7                                            FOR THE WESTERN DISTRICT OF WASHINGTON
      In re:                                                                                                Chapter 13 Case No: 19-10317 CMA
8
                 Hector Rodriguez,
                                                                                                            ORDER FOR SALE OF REAL
9
                                                        Debtor(s).                                          PROPERTY OF THE ESTATE
10
                   THIS MATTER came on regularly before the undersigned Judge of the above entitled
11   court upon the Debtor’s’ Notice and Motion For Sale of Property (the “Motion”). The Debtor
     appeared through his attorney. The Court finds that the purchasers are good faith purchasers for
12
     a value, and that no party responded or objected to the Motion or any objection was overruled by
13   the Court.
14                 IT IS HEREBY ORDERED, Adjudged, and Decreed as follows;
                   1. The Debtor is authorized to sell the following described real property for
15
                          $370,000.00 to the buyers indicated in the Motion or to any other backup buyer in
16                        the same amount for reasonably similar cash purchase terms for the terms set

17                        below:
                          Property Address: 23501 112th Ave SE #K102, Kent, WA 98031.
18
                          Property Tax Parcel No.: 4238600580
19
                          Legal Description: Unit K-102, LeBlanc Gardens, a Condominium, according to
20                        the Declaration thereof recorded under Recording Number 913200447 records of
                          King County, Washington in Volume 103 of Condominium Plats, on Page(s) 23
21                        through 28. Situate in the City of Kent, County of King, State of Washington.

22

23
          ORDER APPROVING MOTION TO SELL REAL                                                                   Law Office of Mark McClure, PS
          PROPERTY-- 3
24                                                                                                               1103 West Meeker St, Ste 101
          z:\legal ii\2018\bankruptcy\rodriguez, hector\motions\motion to sell condo\motion to sell real
          property 2020.docx
                                                                                                                        Kent, WA 98032
25                                                                                                                        253.631.6484
     Case 19-10317-CMA                            Doc 66                Filed 05/13/21                     Ent. 05/13/21 10:02:02 Pg. 1 of 2
                  2. The sale authorized herein shall be “as is, where is”, without any warranties
1
                         expressed or implied. The sale shall be sold pursuant to United States Code Title 11
2
                         § 363(b).
3                 3. The Debtor is authorized to pay from closing, (a) normal and customary closing
                         costs, including but not limited to the commission of the Debtor(s)’ real estate agent
4
                         and the buyer’s agent, (b) any accrued and unpaid real property taxes, (c) the
5                        obligations secured by deed(s) of trust, accrued real estate taxes, unpaid utilities,

6                        real estate excise taxes, and payment of HOA liens along with any other liens
                         secured by the property.
7
                  4. The Debtor is authorized to sign any documents which are consistent with the sale
8                        approved herein.
                  5. The automatic stay of F.R.Bankr.P. 6004(h) is waived and does not apply to this
9
                         Order.
10
                  6. First American Title Insurance Company (“Title”) shall disburse $36,000.00 from
11                       the net proceeds from escrow payable to “Chapter 13 Standing Trustee” at:
                                            PO Box 2139
12                                          Memphis TN 38101-2139
13                           The payment shall identify the Debtor’s name, Hector Rodriguez, and the
                             case number: 19-10317.
14
                  7. Upon receipt of the sales proceeds, the Trustee is immediately authorized to
15                       disburse the funds (less his fee) pursuant to the confirmed plan.

16                8. The balance of the net proceeds shall be paid directly to Debtor from Title.
                  9. Debtor shall provide the Chapter 13 Trustee with the seller’s final Seller’s Closing
17
                         Statement.
18
              Presented by:
19
        /s/ Mark C McClure
20
            Mark C. McClure, WSBA 24393
            Attorney for Debtor
21

22

23
         ORDER APPROVING MOTION TO SELL REAL                                                                   Law Office of Mark McClure, PS
         PROPERTY-- 4
24                                                                                                              1103 West Meeker St, Ste 101
         z:\legal ii\2018\bankruptcy\rodriguez, hector\motions\motion to sell condo\motion to sell real
         property 2020.docx
                                                                                                                       Kent, WA 98032
25                                                                                                                       253.631.6484
     Case 19-10317-CMA                           Doc 66                Filed 05/13/21                     Ent. 05/13/21 10:02:02 Pg. 2 of 2
